Upon a bill for the dissolution of a partnership, on account of the insanity of a partner, the complainant partner appointed receiver.On Feb. 25, 1867 the bill was filed and, on motion of Lore, for the complainant, it was ordered that a receiver be appointed and the complainant was appointed receiver.Austin, appeared and filed an answer, and the cause was disposed of by á consent decree, upon agreement of counsel filed, declaring the equality of the partnership and confirming the account of the receiver, and directing the payment of one-half the net amount in the hands of the receiver to the defendant Austin, as trustee, and that the complainant retain for his own use the other half.Note. High, in his work on Receivers, says, Section 540, “ A plaintiff 11 partner, in an action for a dissolution of the firm, has sometimes been appointed “ receiver, although the practice in this country is an unusual one, and only to be ‘1 justified upon the implied condition that he will discharge the duties of his 1 * trust free of charge.”In Wilson vs. Greenwood, 1 Swanst. 483, one of the defendant partners was appointed receiver without salary, and upon giving security, the plaintiffs not objecting. In Ex parte Stoveld, I Glyn. & Jam. 307, in bankruptcy, a solvent partner was appointed receiver without salary.